Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 2/4/2021 has been considered.
Claims 8 and 18 are canceled. Claims 20-22 are added. Claims 1-7, 9-17, 19-22 are pending in this application and an action on the merits follows.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 10, 12-15, 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fishman et al. (U.S. Patent Publication No. 2003/0018524), in view of Napper et al. (U.S. Patent No. 8,732,028) and further in view of Carr et al. (U.S. Patent No. 9,058,604).

Regarding claims 1, 10, 12, 19-22, Fishman teaches a plurality of wireless access points (APs) each having an area of radio coverage, each of the plurality of APs being configured to communicate with any of a plurality of UEs within the area of radio coverage of the respective APs; see Fig. 2
each one of the plurality of UEs performing an automatic authentication upon initially moving into the area of radio coverage of any one of the plurality of APs; (authenticating the wireless device and performing automatic login capability to the back-end applications, [0021];

upon completion of the automatic authentication, a server transmitting a plurality of welcome portal pages to the plurality of UEs; each of the plurality of UEs responding to user input to select and display  merchandise order information from among the received plurality of welcome portal pages;  any of the plurality of APs receiving merchandise order request data, based at least in part on the displayed merchandise order information, from a first of the plurality of UEs placing a merchandise order; (The wireless server may act as a portal to a variety of applications. At a minimum, a page may be displayed with links to all available services. A form may be included to allow users to browse an arbitrary link, as well as to allow users to search and use other services, [35-38], link to a location relevant web-page, [56]);
the server being further configured to use information associated with at least one of the plurality of APs to electronically and automatically determine location data for the first of the plurality of UEs (the approximate location of a user may be known by determining the access point of that user into the system, location information may be translated and provided to the back-end services, [39]);
process the order irrespective of which of the plurality of APs received the merchandise order request data, [78].

However, Napper teaches at step 204, which corresponds to step 102 of the method 100A in FIG. 1A, the method 200 obtains an arrival estimate for when the user associated with the order is expected to arrive at the provider location that is processing the order. The arrival estimate is associated with the order for goods received at step 102. The arrival estimate may be, for example, an estimated travel time of the user to the provider location from the user's current location, or an estimated arrival time of the user at the provider location, based on the user's current location. The arrival estimate may be obtained in a number of ways…Alternatively, where the method 200 is being implemented by a data processing system associated with the provider, the smartphone may simply determine and transmit its current location to the data processing system associated with the provider. Other techniques for obtaining an 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Fishman to include limitations as taught by Napper in order to provide order on time, Col.1 ln 30-31.

Fishman substantially discloses the claimed invention, however, does not explicitly disclose using a heartbeat signal automatically transmitted from the UE to at least one of the plurality of Aps, the heartbeat signal contains location information derived from other than a Global Positioning System and merchandise coupon information. 
However, Carr teaches a network interface 232 may provide information to the location sensor 230 (e.g., a closest network access point) from which the location sensor 230 can infer or calculate a location of the mobile device 104. In some implementations, the coupon activation module 214 may activate a coupon in response to a signal received from a merchant 106 via the network interface 232. In other implementations the coupon activation 214 module may activate a coupon when the mobile device 104 is within a predetermined proximity of a merchant associated with the coupon.,,, The mobile device may also be determined to be at the merchant when the mobile device receives a signal from the merchant. The signal may be a “heartbeat” or “ping” that is transmitted only over a short distance, Col.16 ln 30-41).


Regarding claims 3 and 13, Fishman does not explicitly teaches, however, Napper teaches the order fulfillment operation comprises the server designating an order pick-up location within the geographic area where ordered merchandise is available for pick-up by users of the individual ones of plurality of UEs from which merchandise order request data has been received, (pick up food at local provider, Col.29 ln 50-31, Col.28 ln 1-29). 

Regarding claims 2, 4-5 and 14-15, Fishman teaches determining the location data for each of the plurality of UEs comprises the server determining a proximity of each of the plurality of UEs to one of the plurality of Aps, ([30, 39]).

Claims 6-7, 9, 11, 16-17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fishman, Napper and Carr and further in view of Roa et al. (U.S. Patent Publication No. 2012/0059729).

Regarding claims 6-7, 9, 11, 16-17, the combination specifically Fishman teaches location of each of the plurality of UEs comprises using the at least one of the plurality of APs to determine a location of the users of the individual ones of plurality of 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Fishman to include limitations as taught by Roa in order to enhance user experience in the specific geolocation, ([0004]).


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILENA RACIC/Patent Examiner, Art Unit 3627       

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627